Citation Nr: 0607450	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-21 507	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 10, 1988, Board of Veterans' Appeals 
(Board) decision, which granted an increased rating of 30 
percent for service-connected pseudofolliculitis, should be 
revised or reversed based on clear and unmistakable error 
(CUE).

2.  Whether a July 2, 1990, Board decision, which denied an 
effective date prior to June 11, 1986, for a 30 percent 
rating for pseudofolliculitis, should be revised or reversed 
based on CUE.

3.  Whether Board decisions dated May 14, 2003, August 27, 
2003, and September 8, 2003, should be revised or reversed 
based on CUE.

4.  Entitlement to an effective date prior to October 14, 
1988, for the grant of a total rating due to unemployability 
caused by service-connected disabilities (TDIU).

5.  Entitlement to an effective date prior to October 14, 
1988, for the grant of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The moving party (hereinafter referred to as 'the veteran') 
served on active duty from October 1968 to October 1970 and 
from July 1971 to December 1974. 

This matter comes before the Board of Veterans' Appeals (the 
Board) based upon January 2004 motions for revision or 
reversal of Board decisions dated in March 1988, July 1990, 
May 2003, August 2003, and September 2003.  The basis for the 
motions was alleged CUE.  See 38 U.S.C.A. § 7111(West 2002); 
38 C.F.R. §§ 20.1400 et seq. (2005). 

The Board notes that a rating decision dated in December 2003 
and issued in January 2004 assigned a noncompensable rating 
for service-connected right ear hearing loss, effective 
November 9, 1977.  Thereafter, in January 2004, the veteran 
submitted a notice of disagreement as to the propriety of the 
initially assigned rating.  From a review of VA's computer 
tracking system, it appears that a statement of the case was 
issued in June 2005 and a substantive appeal was thereafter 
received, also dated in June 2005.  The Board does note that 
the veteran subsequently withdrew his appeal as to this 
issue, but thereafter reinstated it.  As such, the issue of 
entitlement to an initial compensable rating for right ear 
hearing loss is still in appellate status.  However, the 
Board is not in possession of the June 2005 statement of the 
case and substantive appeal.  VA's system also fails to show 
that the issue has been certified to the Board.  Moreover, 
from a review of the claims file, it appears that the RO is 
still in the process of developing the claim.  Therefore, the 
Board will take no action on this claim at the present time 
and refers it to the RO for whatever action is appropriate 
including certification to the Board if in order.

The Board also observes that the veteran has repeatedly 
submitted claims of entitlement to service connection for 
tinnitus in January 2004, April 2005, and June 2005.  Such 
issue is referred to the RO for appropriate action.  

The issues of entitlement to an effective date prior to 
October 14, 1988, for the grant of a TDIU and the grant of 
DEA benefits are remanded.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In a final decision dated March 10, 1988, the Board 
granted an increased rating of 30 percent for service-
connected pseudofolliculitis.

2.  The March 10, 1988, Board decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.

3.  In a final decision dated July 2, 1990, the Board denied 
an effective date prior to June 11, 1986, for a 30 percent 
rating for pseudofolliculitis.

4.  The July 2, 1990, Board decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.

5.  In a final decision dated May 14, 2003, the Board denied 
the veteran's motion for revision or reversal of an October 
12, 1979, Board decision with respect to those portions of 
the decision that denied service connection for a psychiatric 
condition, a left leg disorder, a left foot disorder, left 
ear hearing loss, and an ulcer disorder.  The Board granted 
the veteran's motion for revision or reversal of the October 
12, 1979, Board decision with respect to the portion of the 
decision that denied service connection for right ear hearing 
loss.  The Board granted service connection for such 
disability effective as if the decision was made on October 
12, 1979.  The Board decision denied the veteran's motion for 
revision or reversal of a March 10, 1988, Board decision with 
respect to the portion of the decision that denied service 
connection for a sinus disorder.  The Board granted the 
veteran's motion for revision or reversal of the July 2, 
1990, Board decision with respect to that portion of the 
decision that failed to adjudicate a claim for restoration of 
a separate 10 percent rating for left thumb scar.  The Board 
granted restoration of that 10 percent rating effective as if 
the decision was made July 2, 1990. 

6.  In a final decision dated August 27, 2003, the Board 
granted the veteran's motion for revision or reversal of a 
July 2, 1990, Board decision with respect to the portion of 
the decision that denied a TDIU.  The Board granted a TDIU 
effective as if the decision was made on July 2, 1990.

7.  In a final decision dated September 8, 2003, the Board 
dismissed as moot the veteran's appeal for an effective date 
prior to June 2, 1992, for the grant of a TDIU.  


CONCLUSIONS OF LAW

1.  The March 10, 1988, Board decision granting an increased 
rating of 30 percent for service-connected pseudofolliculitis 
is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1987).

2.  The March 10, 1988, Board decision granting an increased 
rating of 30 percent for service-connected pseudofolliculitis 
was not clearly and unmistakably erroneous and cannot be 
revised or reversed based on CUE.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2005).

3.  The July 2, 1990, Board decision denying an effective 
date prior to June 11, 1986, for a 30 percent rating for 
pseudofolliculitis is final.  38 U.S.C. § 4004(b) (1988); 38 
C.F.R. § 19.104 (1990).

4.  The July 2, 1990, Board decision denying an effective 
date prior to June 11, 1986, for a 30 percent rating for 
pseudofolliculitis was not clearly and unmistakably erroneous 
and cannot be revised or reversed based on CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1403 (2005).
5.  The May 14, 2003, Board decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2002).

6.  The August 27, 2003, Board decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2003).

7.  The September 9, 2003, Board decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1100 (2003).

8.  The veteran's motion for revision or reversal of the May 
14, 2003, Board decision is dismissed with prejudice as a 
matter of law.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1409(c) (2005); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

9.  The veteran's motion for revision or reversal of the 
August 27, 2003, Board decision is dismissed with prejudice 
as a matter of law.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1409(c) (2005); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

10.  The veteran's motion for revision or reversal of the 
September 8, 2003, Board decision is dismissed with prejudice 
as a matter of law.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1409(c) (2005); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

However, the VCAA is not applicable to cases involving 
requests for revision of a final Board decision based on CUE.  
See Simmons v Principi, 17 Vet. App. 104, 109 (2003); Parker 
v. Principi, 15 Vet. App. 407, 417 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 
at para. 7 (July 6, 2001) (VA does not have "a duty to 
develop" in a CUE case because "there is nothing further 
that could be developed"); see Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

II.  Relevant Law and Regulations

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  See 38 C.F.R. 
§ 20.1400.  

VA regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  --(1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error. -- (1)  
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change made in the 
interpretation of the statute or 
regulation.

38 C.F.R. § 20.1403 (2005).

The Board further notes that the definition of CUE was based 
on prior rulings of the United States Court of Appeals for 
Veterans Claims (the Court).  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance from years 
of Court decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

III.  Factual Background of Pseudofolliculitis as Relevant

A brief factual background pertinent to the veteran's 
pseudofolliculitis is in order.  Below are the findings as 
recorded in a July 1985 VA examination report, a September 
1985 report from Dr. Mersack, and a June 1986 VA examination 
report.  Also discussed below is the veteran's testimony from 
an April 1986 hearing before the Board.  The Board observes 
that additional medical evidence consisting of reports from 
Good Samaritan Hospital, Dr. Bray, Dr. Peltier, and VA 
medical centers was of record at the time of the Board's 
March 1988 and July 1990 decisions.  However, such medical 
reports do not pertain to the veteran's pseudofolliculitis 
and, therefore, are irrelevant.  As such, there was no error 
in the Board failing to consider or discuss such records in 
the 1988 or 1990 decision. 

At a July 1985 VA examination, it was recorded that the 
veteran complained of mild pseudofolliculitis.  Objectively, 
the veteran had an intermittent rash on both arms and trunk.  
He once took unidentified ointment.  There were small 
papulosquamous lesions of his arms, trunk, and posterior 
auricular areas of the ears.  It was noted that such was 
currently fading.  He had post-auricular nodules which had 
subsided.  There was a maculopapular rash over the dorsi of 
the hands.  There was also a maculopapular follicular 
dermatitis on the veteran's face which was also disfiguring.  
The examiner diagnosed mild pseudofolliculitis.  

A September 1985 report from Dr. Mersack reflects that the 
veteran was seen the same month for the first time with 
papulopustular lesions over his neck consistent with 
pseudofolliculitis.  Treatment consisted of tetracycline, Buf 
puf cleansing pad, and an electric razor.  Dr. Mersack 
indicated that the veteran also had tan scaling macules over 
his arms which, on fungal scraping, were positive for 
Malassezia furfur.  The impression was tinea versicolor and 
treatment consisting of washing with Forstex soap and 
Lotrimin cream applied nightly.  

In April 1986, the veteran testified before the Board 
regarding his claim of entitlement to an increased rating for 
service-connected pseudofolliculitis.  At such hearing, he 
stated that his skin would break out "sort of on a constant 
basis," although it never completely went away.  The veteran 
indicated that he had lesions and boils on his back.  

A VA examination dated June 11, 1986, reflects complaints of 
blisters on the veteran's back and neck which itched.  
Objectively, the veteran had blisters on his back and neck 
with itching, breaking out, and pruritus.  There were lesions 
present.  There was a small wart-like lesion papulonodular of 
the left wrist that was nonexudative.  There were multiple 
papules on the hands, arms, face, and lesions on the back.  
There was also hyperpigmentation in both the antecubital 
spaces.  There were papulo-squamous lesions on the veteran's 
back.  The diagnosis was pseudofolliculitis involving the 
back, neck, and extremities.  

Pertinent to the veteran's 1986 VA examination, discussed 
immediately above, the Board notes that, in the March 1988 
Board decision, it is referred to as the 'May 1986' VA 
examination and, in the July 1990 Board decision, it is 
referred to as the 'June 1986' VA examination.  In examining 
the June 1986 VA examination report, the Board observes that, 
in the section entitled 'Date of Examination,' the date May 
28, 1986, was stamped.  However, further details in the 
document indicate that the veteran's examination actually 
took place on June 11, 1986.  Specifically, the veteran 
filled out his portion of the form, signed, and dated it on 
June 11, 1986, and the examiner specifically stated that the 
veteran presented for examination on June 11, 1986.  As such, 
the Board finds that the correct date of the examination is 
June 11, 1986. 

IV.  Whether a March 10, 1988, Board decision, which granted 
an increased rating of 30 percent for service-connected 
pseudofolliculitis, should be revised or reversed based on 
CUE.

In a March 10, 1988, decision, the Board found that, 
resolving doubt in the veteran's favor, a 30 percent 
evaluation for his pseudofolliculitis was warranted.  
Specifically, the March 1988 Board decision recited the July 
1985 VA examination report, the September 1985 report from 
Dr. Mersack, and the June 1986 VA examination report.  Also, 
such Board decision noted that the veteran had testified at 
an April 1986 hearing that he pseudofolliculitis on sort of a 
constant basis, explaining that it never completely went 
away, but was less active at times.  The Board considered 
Diagnostic Code 7806, pertinent to eczema, which the 
veteran's pseudofolliculitis was rated under by analogy.  The 
Board noted that a 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  In determining that a 30 percent evaluation 
was warranted for the veteran's pseudofolliculitis, the Board 
found that the most recent examination indicated extensive 
involvement, to include blisters, areas of hyperpigmentation, 
and various lesions involving the face, back, neck, and 
extremities.  As such, the Board concluded that a reasonable 
doubt was raised by these findings and that it was 
appropriate to grant a 30 percent evaluation for such 
service-connected disability.  

The veteran was thereafter notified of the Board's March 1988 
decision.  He does not dispute receiving notification of the 
decision.  There is no indication that he appealed this issue 
to the Court.  As such, the March 10, 1988, Board decision is 
final.  See 38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1987).  Previous determinations which are final and binding 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2005).  

The veteran alleges in his January 2004 motion for revision 
or reversal based on CUE that, at the time of the March 1988 
Board decision, the evidence of record warranted a rating in 
excess of 30 percent.  Specifically, he argues that the 
evidence showed disfigurement of the facial area, hands, 
arms, trunk, and posterior auricular area, affecting over 40 
percent of his body and over 40 percent of exposed areas, as 
defined by Diagnostic Code 7806.  As such, the veteran claims 
that the March 1988 Board decision contains CUE as the 
evidence of record at the time the decision was rendered 
warranted a rating in excess of 30 percent for 
pseudofolliculitis.   

In so far as the veteran has argued that the evidence of 
record demonstrated that his pseudofolliculitis affected over 
40 percent of his body and over 40 percent of exposed areas 
thus warranting a rating in excess of 30 percent, the Board 
notes that such rating criteria was not in effect at the time 
of the March 1988 Board decision.  Diagnostic Code 7806 was 
revised effective August 30, 2002, to provide a 60 percent 
rating for dermatitis or eczema that effects more than 40 
percent of the entire body or more than 40 percent of exposed 
areas.  However, VA regulations and case law provide that, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); 38 C.F.R. § 3.114 (2005).  
Therefore, this aspect of the veteran's argument is without 
merit.  

At the time of the March 1988 Board decision, the following 
laws and regulations were in effect:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C. § 355 (1982); 38 C.F.R. Part 
4 (1987).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1987).

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (1987).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt, is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one with the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a belief in 
a fair and impartial mind that the claim is well grounded.  
38 C.F.R. §§ 3.102, 4.3 (1987).  

In making its determination, the Board considered the July 
1985 VA examination, the September 1985 report from Dr. 
Mersack, and the June 1986 VA examination,  The relevant 
findings pertinent to the veteran's service-connected 
pseudofolliculitis are recorded in Section III, supra.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  See Fugo, supra.  
Thus, the Board finds that the conclusion reached by the 
Board in the March 1988 decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect, for the reasons that 
follow.  

As discussed previously, the veteran has alleged that the 
medical evidence of record at the time of the March 1988 
decision demonstrated entitlement to a rating in excess of 30 
percent for his pseudofolliculitis.  From a review of the 
medical evidence of record, it is clear that the March 1988 
Board decision fully considered all the objective 
manifestations of the veteran's pseudofolliculitis when it 
evaluated such disability.  In fact, the Board specifically 
noted, in granting a 30 percent evaluation, that the 
veteran's pseudofolliculitis demonstrated extensive 
involvement, to include blisters, areas of hyperpigmentation, 
and various lesions involving the face, back, neck, and 
extremities.  Such a finding is fully supported by the 
medical evidence of record.  The Board then weighed such 
evidence to arrive at the conclusion that a 30 percent 
evaluation, and no more, was appropriate.  The conclusion 
reached by the Board in the March 1988 decision was 
reasonably supported by the evidence of record at that time 
and was consistent with the laws and regulations then in 
effect in that the medical evidence relied on to assess the 
nature and severity of the veteran's pseudofolliculitis 
included all relevant reports of record.  Moreover, such 
reports adequately addressed the rating criteria pertinent to 
the evaluation of eczema under Diagnostic Code 7806.  

To the extent that the veteran may disagree with how the 
facts were weighed or evaluated by the Board in reaching its 
decision in March 1988, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  Moreover, in 
reaching its decision in March 1988, the Board itself 
acknowledged doubt in the record as to whether the veteran 
even warranted the 30 percent rating assigned based on the 
medical evidence of record.  Such doubt was resolved in the 
veteran's favor at the time of the March 1988 decision.  
Where doubt exists in application of the law to the facts, by 
definition a different adjudicatory result is not 
undebatable.  The Board emphasizes that the veteran's remedy 
at that time was to appeal the March 1988 decision to the 
Court.  He did not do so and the Board may not now reweigh 
the facts as considered in March 1988.
For the foregoing reasons, the Board finds that the March 
1988 Board decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then 
in effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  

V.  Whether a July 2, 1990, Board decision, which denied an 
effective date prior to June 11, 1986, for a 30 percent 
rating for pseudofolliculitis, should be revised or reversed 
based on CUE.

In a July 2, 1990, decision, the Board found that a 30 
percent evaluation for pseudofolliculitis was not shown to 
have been warranted prior to the VA examination conducted on 
June 11, 1986.  Specifically, the July 1990 Board decision 
noted that the March 1988 Board decision granted a 30 percent 
evaluation for generalized pseudofolliculitis on the basis 
that the most recent examination showed fairly extensive 
involvement, with blisters, areas of hyperpigmentation, and 
various lesions involving the veteran's face, back, neck, and 
extremities.  It was observed that the veteran's 
pseudofolliculitis was rated under Diagnostic Code 7899-7806, 
indicating that his skin disability was rated by analogy to 
eczema.  The Board noted that such examination was performed 
on June 11, 1986.  In the 1990 decision, it was recorded 
that, in contrast, a July 1985 examination revealed small 
lesions of the arm, trunk, and ears, which were fading, as 
well as a rash on the dorsa of the hands and a follicular 
dermatitis of the face.  The diagnosis was mild 
pseudofolliculitis.  The 1990 Board decision also noted a 
September 1985 report from Dr. Mersack, which indicated that 
the veteran had lesions over his neck consistent with 
pseudofolliculitis.  Based on the preceding evidence, the 
Board concluded that, since the earlier examinations in July 
1985 and September 1985 failed to disclose manifestations 
equivalent to constant exudation or itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation was 
not shown to have been warranted prior to the June 1986 
examination.  

The veteran was thereafter notified of the Board's July 1990 
decision and his appellate rights.  He does not dispute 
receiving notification of such.  There is no indication that 
he appealed this issue to the Court.  Therefore, the July 2, 
1990, Board decision is final.  See 38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1990).  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a) (2005).  

The veteran alleges in his January 2004 motion for revision 
or reversal based on CUE that he is entitled to an effective 
date of June 6, 1985, for a 30 percent evaluation for 
service-connected pseudofolliculitis.  He claims that the 
effective date should be the date of his increased rating 
claim.  The veteran further argues that, prior to June 11, 
1986, his pseudofolliculitis affected over 40 percent of his 
body and over 40 percent of exposed areas, as defined by 
Diagnostic Code 7806, thus warranting an increased rating 
before that date.  

With regard to the latter argument, namely that the evidence 
of record prior to June 11, 1986, demonstrated that his 
pseudofolliculitis affected over 40 percent of his body and 
over 40 percent of exposed areas thus warranting a 30 percent 
rating before that date, the Board again notes that such 
rating criteria was not in effect at the time of the July 
1990 Board decision.  As indicated in the preceding section, 
Diagnostic Code 7806 was revised effective August 30, 2002, 
and, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma, supra; 38 
C.F.R. § 3.114 (2005).  As such, this aspect of the veteran's 
argument is without merit.  However, his argument that he 
should be awarded an effective date of June 6, 1985, for a 30 
percent rating for pseudofolliculitis as such was the date 
his increased rating claim was received will be discussed in 
greater detail below.  

At the time of the July 1990 Board decision, the following 
laws and regulations were in effect:

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1990).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date, otherwise, the date of receipt of the claim.  38 U.S.C. 
§ 3010(b)(2) (1988); 38 C.F.R. § 3.400(o)(2) (1990).  
"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1990).  Any communication or 
action indicating an intent to apply for a benefit under the 
laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought. 38 C.F.R. § 3.155(a) (1990).  

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (1990).  The date of receipt of evidence from a 
private physician or a lay person will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157(b)(2) (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C. § 355 (1988); 38 C.F.R. Part 
4 (1990).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1990).

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1990).  

In making its determination, the Board considered the March 
1988 Board decision, a July 1985 VA examination, a September 
1985 report from Dr. Mersack, and a June 1986 VA examination.  
The relevant findings pertinent to the veteran's service-
connected pseudofolliculitis are recorded in Section III, 
supra.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo, supra.  Thus, 
the Board finds that the conclusion reached by the Board in 
the July 1990 decision was reasonably supported by the 
evidence of record at that time and was consistent with the 
laws and regulations then in effect, for the reasons that 
follow.  

As discussed previously, the veteran has alleged that the 
July 1990 Board decision should be revised or reversed as it 
was CUE to fail to assign an effective date of June 6, 1985, 
for a 30 percent rating for pseudofolliculitis as such was 
the date VA received his claim for increase.  However, there 
is no evidence that the veteran filed a formal or informal 
claim of entitlement to an increased rating for service-
connected pseudofolliculitis.  Specifically, on June 5, 1985, 
VA received only a claim regarding entitlement to service 
connection for a sinus disorder.  However, the Board notes 
that, under 38 C.F.R. § 3.157(b), as in effect at the time of 
the July 1990 Board decision, an informal claim for increased 
benefits may consist of a report of examination or 
hospitalization by VA or evidence from a private physician or 
layman.  As such, the July 1985 VA examination report, Dr. 
Mersack's September 1985 report, and the veteran's April 1986 
Board hearing, all which addressed the current manifestations 
of the veteran's pseudofolliculitis, may be considered 
informal claims.  

However, even considering such medical reports and hearing 
testimony to be informal claims, the 1990 Board decision did 
not find that the evidence of record demonstrated entitlement 
to a 30 percent rating for pseudofolliculitis until the 
June 11, 1986, VA examination.  In reaching this decision, 
the Board in 1990 noted that the veteran's pseudofolliculitis 
had been rated by analogy as eczema.  Under the relevant 
criteria, which the Board documented and considered, a 30 
percent rating requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  The Board 
specifically noted that the June 1985 VA examination 
demonstrated only mild pseudofolliculitis with objective 
evidence of small lesions of the arm, trunk, and ears, which 
were fading, as well as a rash on the dorsa of the hands and 
a follicular dermatitis of the face.  The Board, after 
weighing such evidence, determined that such manifestations 
of pseudofolliculitis did not more nearly approximate a 30 
percent evaluation under Diagnostic Code 7806.  Moreover, in 
contemplation of Dr. Mersack's September 1985 report, the 
1990 Board found that such only indicated that the veteran 
had lesions over his neck consistent with pseudofolliculitis.  
Therefore, based on the preceding evidence, the Board 
concluded that, since the earlier examinations in July 1985 
and September 1985 failed to disclose manifestations 
equivalent to constant exudation or itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation was 
not shown to have been warranted prior to the June 1986 
examination.  

As such, under the regulations pertinent to effective dates, 
as in effect at the time of the July 1990 decision, the Board 
determined that entitlement to a 30 percent rating for 
pseudofolliculitis first arose on June 11, 1986, the date of 
the VA examination.  38 C.F.R. § 3.400(o)(1) (1990).  In 
reaching this decision, the Board considered all of the 
relevant evidence of record, to include the July 1985 VA 
examination report and Dr. Mersack's September 1985 report, 
and applied the laws then in effect.  

To the extent that the veteran may disagree with how the 
facts were weighed or evaluated by the Board in reaching its 
decision in July 1990, the Board emphasizes that such 
disagreement with how the facts were weighed is insufficient 
to constitute CUE.  See Russell, Fugo, supra.  The Board 
observes that the veteran's remedy at that time was to appeal 
the July 1990 decision to the Court.  He did not do so and 
the Board may not now reweigh the facts as considered in July 
1990.

For the foregoing reasons, the Board finds that the July 1990 
Board decision was reasonably supported by the evidence of 
record and correctly applied the laws and regulations then in 
effect such that the decision made was not clearly and 
unmistakably erroneous and revision or reversal is not 
warranted.  

VI.  Whether Board decisions dated May 14, 2003, August 27, 
2003, and September 8, 2003, should be revised or reversed 
based on CUE.

In May 2003, the Board denied the veteran's motion for 
revision or reversal of an October 12, 1979, Board decision 
with respect to the portions of the decision that denied 
service connection for a psychiatric condition, a left leg 
disorder, a left foot disorder, left ear hearing loss, and an 
ulcer disorder.  The Board granted the veteran's motion for 
revision or reversal of the October 12, 1979, Board decision 
with respect to the portion of the decision that denied 
service connection for right ear hearing loss.  Therefore, 
also in May 2003, the Board granted service connection for 
such disability effective as if the decision was made on 
October 12, 1979.  Additionally, the May 2003 Board decision 
denied the veteran's motion for revision or reversal of a 
March 10, 1988, Board decision with respect to the portion of 
the decision that denied service connection for a sinus 
disorder.  The Board further granted the veteran's motion for 
revision or reversal of the July 2, 1990 Board decision with 
respect to that portion of the decision that failed to 
adjudicate a claim for restoration of a separate 10 percent 
rating for left thumb scar.  As such, in May 2003, the Board 
granted restoration of that 10 percent rating effective as if 
the decision was made July 2, 1990. 

In August 2003, the Board granted the veteran's motion for 
revision or reversal of a July 2, 1990, Board decision with 
respect to the portion of the decision that denied a TDIU.  
As such, in August 2003, the Board granted a TDIU effective 
as if the decision was made on July 2, 1990.

In September 2003, the Board dismissed as moot the veteran's 
appeal for an effective dated prior to June 2, 1992, for the 
grant of a  TDIU.  

The veteran alleges that the May 2003, August 2003, and 
September 2003 Board decisions should be revised or reversed 
on the basis of CUE.  He claims that there is CUE in Board 
decisions dated in October 1979, March 1988, and July 1990, 
and, as a result, the May 2003, August 2003, and September 
2003 Board decisions should be revised or reversed.  
Specifically, he contends that he is entitled to an earlier 
effective date for a TDIU and entitlement to service 
connection for an acquired nerves condition, left leg 
condition, left foot disorders, bilateral hearing loss and 
tinnitus, duodenal ulcers, and chronic sinusitis.  The 
veteran states that the correct facts as known at the time of 
the original decisions issued in 1979, 1988, and 1990 were 
not before the adjudicators and, as such, the decisions were 
based on incorrect or incomplete records.  The Board notes 
that the May 2003 Board decision determined that there was no 
CUE in the October 1979 or March 1988 Board decisions in 
regard to the denial of service connection for a psychiatric 
condition, a left leg disorder, a left foot disorder, left 
ear hearing loss, an ulcer disorder, and a sinus disorder.  
Service connection was granted for right ear hearing loss.  
The August 2003 Board decision found that there was CUE in 
the July 1990 Board decision that denied entitlement to a 
TDIU.  The September 2003 Board decision dismissed as moot 
the veteran's claim to an effective date prior to June 2, 
1992, for the grant of a TDIU as, per the Board's August 2003 
decision, an effective date was to be assigned as though a 
TDIU was granted in the July 1990 Board decision.

Despite the veteran's specifically alleged contentions, the 
Board must dismiss, with prejudice, his motion to revise or 
reverse the May 2003, August 2003, and September 2003 
decisions as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (finding that in a case where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

Specifically, 38 C.F.R. § 20.1409(c) provides that, once 
there is a final decision on a motion to revise or reverse a 
prior Board decision on an issue based on CUE, that prior 
Board decision on that issue is no longer subject to revision 
on the grounds of CUE.  Subsequent motions relating to that 
prior Board decision on that issue shall be dismissed with 
prejudice.  38 C.F.R. § 20.1409(c) (2005).  In DAV v. Gober, 
234 F.3d. 682 (Fed.Cir.2000), the Court of Appeals for the 
Federal Circuit upheld this provision, finding that Rule 
1409(c) is neither arbitrary and capricious nor contrary to 
law and, rather, promotes the interests of judicial economy 
and finality of decisions.  Id. at 702.  Moreover, the 
Federal Circuit found that, once a claimant obtains a final 
decision on a CUE claim regarding a particular issue, that 
claimant should not be allowed to present the same challenge 
again, especially since a CUE claim is, itself, a collateral 
attack on an otherwise final prior Board decision.  Id.  
The May 2003, August 2003, and September 2003 Board decisions 
are final.  In this regard, the Board observes that, in 
January 2004, the veteran filed for reconsideration of such 
decisions.  In May 2004, the Board denied reconsideration of 
all three decisions.  In a letter to the veteran, the Board 
indicated that his motions for reconsideration did not 
demonstrate that the May 2003, August 2003, and September 
2003 decisions contained obvious error.  Specifically, his 
motions to reconsider each 2003 Board decision failed to 
establish allegations of obvious factual or legal error.  
Thereafter, the veteran appealed the denial of 
reconsideration to the Court.  In October 2004, the Court 
dismissed the veteran's appeal for lack of jurisdiction.  
There is no indication that the veteran timely appealed the 
May 2003, August 2003, or September 2003 Board decisions to 
the Court.  As such, the May 2003, August 2003, and September 
2003 Board decisions are final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1100 (2002, 2003).

As the 2003 Board decisions are final, the prior October 
1979, March 1988, and July 1990 Board decisions on the issues 
addressed in the 2003 Board decisions are no longer subject 
to revision on the grounds of CUE.  See  38 C.F.R. 
§ 20.1409(c), supra.

There is a long line of Court cases finding that, once there 
is a final decision on the issue of CUE, that particular 
claim of CUE may not be raised again as such is res judicata.  
See Link v. West, 12 Vet. App. 39 (1998); Norris v. West, 11 
Vet. App. 219 (1998); Talbert v. Brown, 7 Vet. App. 352 
(1995); Olson v. Brown, 5 Vet. App. 430 (1993); Smith v. 
Principi, 3 Vet. App. 378 (1992); Russell v. Principi, 3 Vet. 
App. 310 (1992).  

The Board notes that each theory of CUE is an entirely 
separate and distinct claim.  See Andre v. Principi, 301 F.3d 
1354, 1362 (Fed.Cir.2001).  In Moyer v. Nicholson, recently 
decided by the Court in December 2005, a Board decision, 
which dismissed the appellant's claim of CUE with prejudice 
on the ground that a prior Board decision had determined that 
there was no CUE in the original decision, was vacated and 
remanded as the appellant had asserted an entirely separate 
and distinct CUE claim.  See Moyer v. Nicholson, 2005 WL 
3489728 (Vet. App.) (December 13, 2005).  In this regard, the 
Board notes that in his January 2004 CUE claim, the veteran 
alleges that the prior Board decisions issued in October 
1979, March 1988, and July 1990, were based on incorrect and 
incomplete records.  He states that there were missing 
service medical records and VA treatment records at the time 
the original Board decisions were rendered.  The veteran also 
contends that VA failed to fulfill its duty to assist in 
developing his claims pursuant to the VCAA.  He further 
alleges that the Board failed to apply or misapplied VA 
regulations concerning the presumption of soundness and 
combat presumptions.  The Board determines that, in the 2003 
decisions, each contention made by the veteran was fully 
addressed.  As such, the Board finds that the veteran has not 
raised any new theory of CUE pertinent to the May 2003, 
August 2003, or September 2003 Board decisions so as to 
warrant consideration of the merits of the veteran's January 
2004 motion to revise or reverse such decisions based on CUE.

Therefore, for the foregoing reasons, the veteran's motion to 
revise or reverse the May 2003, August 2003, and September 
2003 decisions based on CUE is dismissed with prejudice as a 
matter of law.  See 38 C.F.R. § 20.1409(c); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The motion for revision or reversal of the March 10, 1988, 
Board decision, which granted an increased rating of 30 
percent for service-connected pseudofolliculitis, is denied.

The motion for revision or reversal of the July 2, 1990, 
Board decision, which denied an effective date prior to June 
11, 1986, for a 30 percent rating for pseudofolliculitis, is 
denied.

The motion for revision or reversal of the May 14, 2003, 
August 27, 2003, and September 8, 2003, Board decisions is 
dismissed with prejudice.




REMAND

The Board notes that a rating decision dated in September 
2003 and reissued in January 2004 granted entitlement to a 
TDIU and entitlement to DEA benefits, both effective October 
14, 1988.  Thereafter, in January 2004, the veteran submitted 
a notice of disagreement as to the propriety of the assigned 
effective dates.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case.  See 38 C.F.R. § 19.26 (2005).  Thus, remand for 
issuance of a statement of the case on these issues is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  
However, this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, these issues are REMANDED for the following:

A statement of the case, containing all 
applicable laws and regulations, on the 
issues of entitlement to an effective 
date prior to October 14, 1988, for the 
grant of a TDIU and for the grant of DEA 
benefits must be issued.  The veteran 
should be advised of the time period in 
which to perfect his appeal.  Only if the 
veteran's appeal as to these issues is 
perfected within the applicable time 
period, then such should return to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



